Proceeding pursuant to CPLR article 78 to review a determination of the respondent Glenn S. Goord, dated February 15, 1999, which found the petitioner guilty of violating certain prison disciplinary rules.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
While an inmate at Ossining Correctional Facility, the petitioner was charged with violating prison disciplinary rules stemming from an incident on January 14, 1999. Following a Tier III hearing, the petitioner was found guilty of all charges and disciplinary sanctions were imposed.
Contrary to the petitioner’s contention, there was no violation of 7 NYCRR 251-5.1 (a), which requires that a hearing be commenced within seven days of “the inmate’s initial confinement pending said disciplinary hearing”. The petitioner was in confinement for more than the seven days due to a separate incident, and not due to the pendency of administrative proceedings relating to the January 14, 1999, incident (see, Matter of Harrison v Selsky, 198 AD2d 728; Matter of Young v Coughlin, 144 AD2d 753).
The petitioner failed to establish that the Hearing Officer was biased (see, Matter of Martinez v Scully, 194 AD2d 679).
The petitioner’s remaining contentions are without merit. Ritter, J. P., S. Miller, Friedmann and Florio, JJ., concur.